01-15-00819-CV




DATE 9/25/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      9/25/2015 11:57:58 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2009-16387

VOLUME                       PAGE                       OR          IMAGE # 65370855

DUE 9/8/2015                                          ATTORNEY 18710500

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             5/11/2015

MOTION FOR NEW TRIAL DATE FILED: 6/8/2015

REQUEST TRANSCRIPT DATE FILED                                        8/25/2015

NOTICE OF APPEAL DATE FILED                                         6/8/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       SEP 25, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 200916387__ PJN> __ TRANS NUM: _________ CURRENT COURT: 333 PUB? _
CASE TYPE: INSURANCE POLICY - HURRICANE      CASE STATUS: DISPOSED (FINAL)
STYLE: GROBA, MARK                        VS GERMAN AMERICAN FARM MUTUAL
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00005-0001 DEF 12929200 HOLBROOK, DANA W                 D MANN, LISA GA
_     00004-0001 AGT          GERMAN AMERICAN FARM MUTUAL BY
_     00003-0001 DEF          HOLBROOK, DANA
_     00002-0001 DEF 24059077 GERMAN AMERICAN FARM MUTUAL         VANCE, TODD A
_     00002-0001 PAD 24001453 HUGHES, JEROMY D.
_     00001-0001 PLT 12579200 GROBA, MARK                         LOREE, ROBERT
_     00001-0001 PAP 16520200 RAMSEY, MICHAEL R.
_     00001-0001 PAP 24037381 RODRIGUEZ, MYNOR EDUARDO

==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       SEP 25, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 200916387__ PJN> __ TRANS NUM: _________ CURRENT COURT: 333 PUB? _
CASE TYPE: INSURANCE POLICY - HURRICANE     CASE STATUS: DISPOSED (FINAL)
STYLE: GROBA, MARK                        VS GERMAN AMERICAN FARM MUTUAL
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00001-0001 PAP 24058095 SANDOVAL, ELIZABETH LORY




==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP